Hill, J.
1. Where one sells Ms stock in a corporation, and as a part of the contract of purchase and sale stipulates that he will not engage in the same business as a competitor, either on his own behalf or as an employee of others, in a limited territory within a period of five years, such provision is not invalid as being in general restraint of trade. Nor was the limitation in this ease unreasonable.
2. The court did not abuse its discretion in granting an interlocutory injunction.
3. But it appearing that the court in its judgment made the temporary restraining order permanent, direction is given that the order be so modified as to make it ad interim, until the final trial, instead of permanent. Cassidy v. Howard, 140 Ga. 844 (80 S. E. 1).

Judgment affirmed.


All the Justices concur, ecccept Atkinson, J., absent.